Citation Nr: 1412121	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-23 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to October 1969.  The Veteran died in November 2008, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for the cause of the Veteran's death. 

In March 2012, the Veteran testified via videoconference at a hearing, at the RO, before the undersigned Acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that service connection is warranted for the cause of the Veteran's death.  The appellant contends that the Veteran was in the hospital for heart surgery and died of complications three days later.  She basically argues that the Veteran's service-connected vascular hypertension contributed to his heart problem, for which he was hospitalized, and during this hospitalization for heart surgery, he developed respiratory distress, which led to his death.  

A certificate of death indicates that the Veteran died in November 2008.  The cause of death was listed as "ARDS - adult respiratory distress syndrome: Hypoxia", with the approximate interval from onset to death listed as less than 24 hours.  

At the time of the Veteran's death, service connection was in effect for:  Raynaud's disease, evaluated as 40 percent disabling; vascular hypertension, 20 percent disabling; hiatal hernia,10 percent disabling; gout, left ankle and foot, inactive, 0 percent disabling; and iron deficiency anemia, 0 percent disabling.

In order to establish service connection for the cause of the Veteran's death, the applicable law requires that the evidence show that a disability which was incurred in or aggravated by service either caused or contributed substantially or materially to death.  In this regard, it can be either the immediate or underlying cause, or else be etiologically related.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2013).

In order to constitute the principal cause of death, the service-connected disability must be medically determined to have been one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  Id.  On the other hand, a contributory cause of death is one not inherently related to the principal cause, but that it contributed substantially or materially; combined to cause death; or assisted in the production of death.  Id.

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions.  However, even in such cases, VA must consider whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

By way of history, the Board notes that the Veteran's medical history included having an ICD (implantable cardioverter-defibrillator) implanted in 1996 for paroxysmal ventricular tachycardia.  In December 2007, he underwent a successful ventricular tachycardia ablation.  In May 2008, he was seen for follow-up, and denied any episodes of lightheadedness, presyncope, syncope, or shocks from his ICD.  In September 2008, he was seen after experiencing shocks from his ICD.  Thereafter, in October 2008, a redo VT ablation was discussed, and the Veteran indicated he wanted to proceed with that as soon as possible.  It appears that at some point thereafter, the Veteran was admitted to the Hospital of the University of Pennsylvania to undergo VT ablation, but, apparently due to complications, the Veteran died, while still an inpatient, in early November 2008.  

The record reflects that in September 2009, the RO requested treatment records for the Veteran from Hospital of the University of Pennsylvania.  While the claims folder does have some treatment records, dated through October 2008, from the Hospital of the University of Pennsylvania, it does not appear that records from the Veteran's terminal hospitalization in November 2008 have been obtained.  There are two records in the claims folder that appear to be medical records indicating the Veteran expired in early November 2008, however, these documents merely note the Veteran's death and do not discuss anything further about that hospitalization.  As such records are pertinent to the claim on appeal, an attempt should be made to obtain the medical records associated with the Veteran's terminal hospitalization at the Hospital of the University of Pennsylvania, dated in November 2008.  

Further, the Board finds that an addendum medical opinion is needed.  In April 2011, a VA examiner opined that the Veteran's ARDS and hypoxia were not related to the service-connected hypertension, and that the service connected hypertension was not the cause of death.  For a rationale, the examiner indicated that the cause of ARDS was not related to hypertension, because the causes of ARDS are aspiration, sepsis, multiple trauma, pancreatitis, near drowning, pneumonia, drug reaction to aspirin and narcotics, reperfusion, and inhalation injuries.  While the appellant has expressed her theory of entitlement and the VA opinion was obtained in April 2011, without records from the Veteran's terminal hospitalization for VT ablation, it is not entirely clear as to the chain of events leading to his death during the November 2008 hospitalization.  Moreover, it does not appear that the VA examiner in April 2011 was able to review the records from the November 2008 terminal hospitalization prior to rendering the opinion.  

Finally, the Board notes that the VA examiner in April 2011 did not address whether the service-connected hypertension affected a vital organ (the heart) and whether hypertension was thereby a contributory cause of death, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  See 38 C.F.R. § 3.312(c)(3).  In light of the foregoing a supplemental VA opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1. With any assistance needed from the appellant, attempt to obtain any and all medical records associated with the Veteran's hospitalization at the Hospital of the University of Pennsylvania in November 2008.  A negative reply should be requested.

2. After accomplishing the above development, forward the claims folder, to include a copy of this remand, to the VA examiner who rendered the April 2011 opinion, for a supplemental opinion regarding the claim for service connection for the cause of the Veteran's death.  Request the examiner review the claims folder and to note that such review has been accomplished.  If the prior examiner is not available, or is unable to provide a supplemental opinion, forward the claims folder and a copy of this remand to another appropriate examiner(s) in order to render the requested medical opinions. 

The reviewer is requested to provide an opinion as to the contributing conditions leading to the immediate cause(s) of the Veteran's death, and what role, if any, did his service-connected disabilities play in (i) causing, or (ii) aggravating the conditions leading to his death? 

The reviewer is also requested to provide an opinion as to whether the service-connected vascular hypertension affected a vital organ (the heart) and whether hypertension was a contributory cause of death, from the viewpoint of whether there were resulting debilitating effects and general impairment of health (resulting from vascular hypertension) to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  

The reviewer must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated, the examiner should clearly and specifically so specify, along with an explanation as to why that is so.  

3. Thereafter, the issue on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

